444 F.2d 114
UNITED STATES of America, Plaintiff-Appellee,v.Gordon Michael Duane NOVEL, Defendant-Appellant.
No. 71-1081.
United States Court of Appeals, Ninth Circuit.
June 15, 1971.

Mack Fry (argued), Reno, Nev., for defendant-appellant.
James L. Whitten (argued), Atty., Dept. of Justice, Washington, D.C., Bart M. Schouweiler, U.S. Atty., Raymond B. Little, Asst. U.S. Atty., Reno, Nev., for plaintiff-appellee.
Before KOELSCH, ELY and WRIGHT, Circuit Judges.
PER CURIAM:


1
Novel appeals from a conviction of a violation of 18 U.S.C. 2512(1)(a) for willfully carrying in interstate commerce a device primarily useful for surreptitious interception of wire or oral communications.  We affirm.


2
We have examined the record and have considered appellant's several assignments of error.  We find them without merit, concluding that the statute is not unconstitutionally vague and ambiguous, that the evidence was sufficient to sustain the conviction, that the trial court properly refused appellant's proposed jury instruction, and that appellant's pretrial statements were properly admitted in evidence.


3
Affirmed.